Citation Nr: 1825759	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to an evaluation greater than 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than September 4, 2012 for assignment of a 30 percent evaluation for an acquired psychiatric disorder, diagnosed as PTSD.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, an attorney


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1968 to July 1971 and from July 1976 to July 1980, to include service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on an appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. At no time during the current appeal period has the Veteran's PTSD been manifested by occupational and social impairment with reduced reliability and productivity, nor by occupational and social impairment with deficiencies in most areas, and there has been no showing of total occupational and social impairment.

2. The record shows the first date on which it was factually ascertainable that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks was September 4, 2012.  The record fails to show a factually ascertainable increase in the level of disability prior to that date.






CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for an effective date prior to September 4, 2012, for the award of a compensable rating for PTSD have not been met.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with his claim for increase.  The Board finds the examinations adequate, because they included reviews of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

Entitlement to an evaluation greater than 30 percent for an acquired psychiatric disorder, diagnosed as PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A rating granted following an initial award of service connection may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The Veteran is currently in receipt of a 30 percent evaluation for PTSD.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In making all determinations, the Board must fully consider the lay assertions of
record.  A layperson is competent to report on the frequency and severity of his
current symptomatology that is observable to the senses.  See Layno v Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  

Having reviewed all the evidence of record, the Board finds that it does not support an increase in the assigned rating for any portion of the appeal period.  October 2012 VA treatment records show the Veteran had just begun attending therapy sessions, complaining of symptoms including worsening irritability, hypervigilance, anxiety, and re-experiencing of trauma.  He was assessed GAF ratings during the period from late 2012 to mid-2013 of 58-65, indicative of moderate to mild overall functional limitation.  

The Veteran underwent a VA psychiatric examination in June 2013, where he presented with symptoms similar to those noted above.  Moreover, the Veteran acknowledged a degree of symptom improvement with medication.  The examiner further noted that several recent PTSD screens had shown the Veteran's symptomatology no longer met the PTSD criteria.  Based on a thorough records review and examination, the VA examiner opined the Veteran's symptoms would be expected to result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

Treatment records from late 2014 show ongoing symptoms, the Veteran's treating provider characterizing them as "moderately severe," albeit "slightly improved.  However, by November 2014, the Veteran was reporting decreased effectiveness of psychotropic medication, as well as developing marital stress, restlessness, depression, apathy, and sleep problems.  

Another VA examination was conducted in June 2015.  The examiner noted that the Veteran had continued with regular therapy sessions from mid-2013 through the date of the examination.  The Veteran reported similar symptoms to before, adding some detail about the strained nature of his familial relationships, and noting developing memory difficulties.  However, the Veteran acknowledged that his overall relationship with his wife remained strong.  He was noted to present with adequate grooming and hygiene, and to remain capable of travel, shopping, using a home computer on a regular basis, and partaking of a range of hobbies and activities including woodworking, gardening, shooting, hunting, and fishing.  The examiner concluded there was no objective or clinical significant evidence the Veteran's symptoms had worsened in any degree.  

There is, likewise, no more recent evidence to support an increase in this case.  The Veteran's treatment efforts have been earnest, and there is no doubt he remains beset by significant symptoms, including re-experiencing of trauma.  However, the record does not suggest the Veteran's symptoms rise to such a level as to cause occupational and social impairment with reduced reliability and productivity, specifically, they do not equate in frequency, severity or duration to this level of impairment.  For instance, the Veteran, by his own acknowledgement, remains capable of a range of recreational activities including hunting, fishing, woodworking, and gardening.  January 2017 VA treatment notes show the Veteran reports he often feels content and relatively happy, and often sleeps "pretty well," suggesting his symptoms are transient.  He has reported a strong relationship with his wife, has presented at examinations with adequate grooming and hygiene, and appears to have avoided significant conflicts with others or contact with law enforcement during the appeal period.

Further, the record does not indicate occupational and social impairment with deficiencies in most areas.  For instance, the Veteran has never been noted to experience suicidal ideation, obsessional rituals, illogical speech or thought, panic attacks or debilitating depressive episodes, spatial disorientation, or neglect of personal appearance or hygiene.  He has, by his own acknowledgement, maintained effective relationships.  The record reveals no violent outbursts.  The Veteran's symptoms do not equate in severity, frequency, or duration to occupational and social impairment with deficiencies in most areas, as required for a 70 percent rating.  As such, the Board finds the Veteran's symptoms do not rise to the level contemplated in the criteria for a 70 percent disability rating.

Finally, there is no indication of total occupational and social impairment as contemplated by the criteria for a 100 percent rating.  The Veteran is not beset by gross impairment in thought processes, nor by delusions or hallucinations.  There is no indication he has engaged in grossly inappropriate behavior, there is no objective evidence of severe cognitive defects.  Accordingly, the Board does not find that the criteria for a 100 percent rating are satisfied in this case.

In sum, the Veteran's symptomatology, as captured by the medical record covering the period at issue, does not approximate that contemplated in the criteria for a 50, 70 or 100 percent disability rating or equate to such in frequency, severity and duration.  Accordingly, a rating in excess of 30 percent for PTSD is not warranted for any portion of the appeal period.



Entitlement to an effective date earlier than September 4, 2012 for assignment of a 30 percent evaluation for an acquired psychiatric disorder, diagnosed as PTSD

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C. § 5110 (a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1) (2017). 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C. 5110 (b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2017); VAOPGCPREC 12-98 (1998).  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C. 5110 (b)(2) (West 2015); 38 C.F.R. § 3.400 (o)(1)(2) (2017).

The assignment of an effective date turns on the date of claim and the date that it was factually ascertainable that an increase was warranted.  In this case, the Veteran is in receipt of a noncompensable evaluation from October 24, 2011 the application date, through September 3, 2012.  He contends that his PTSD warrants a 30 percent or higher evaluation from an earlier date than that assigned.

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The Veteran was afforded a VA examination in December 2011.  At that examination, the Veteran denied any history of trouble with relationships or superiors or coworkers.  He added his relationship with his wife was strong, and that he enjoyed partaking of hobbies including woodworking and other crafts.  He also noted relationships with friends, and stated that he occasionally travelled to visit family.  The only symptoms noted were recurrent thoughts of his in-service stressor, a degree of social avoidance, hypervigilance, an exaggerated startle response, and anxiety.  

The record shows the Veteran was seen on September 4, 2012, for a mental health intake evaluation, at which time he reported an increase in his PTSD symptoms, including irritability, hypervigilance, anxiety, avoidance behavior, and exaggerated startle reflect.  He was assigned a GAF rating of 58, indicative of moderate psychiatric symptomatology and functional limitations; that rating is, critically, the lowest of record for any period.  

The record is bare of evidence from the period between the December 2011 VA examination and September 4, 2012, showing the Veteran's mental symptoms had worsened in any degree from those manifest at his initial assessment.  Further, the record shows the Veteran began seeking regular mental health treatment in September 2012; there is no record of consistent mental health treatment sought or received before that date.  This evidence combines to suggest the Veteran's PTSD symptoms were not significantly limiting before September 4, 2012, and, as such, the Board does not find it factually ascertainable that a compensable rating for PTSD was warranted before that date.

As it is not factually ascertainable that a compensable rating for PTSD was warranted prior to September 4, 2012, an earlier effective date is not assignable under the laws governing the assignment of effective dates.





ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.

Entitlement to an effective date prior to September 4, 2012, for a compensable rating for PTSD, is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


